Upon consideration of the briefs and record in this case, we reached the conclusion that there was no pleading to sustain a judgment for $50 of the amount awarded appellee by the verdict and judgment appealed from, and on a former day of this term we entered an order reversing and remanding the cause, unless appellee would file a remittitur of $50.
This remittitur having been filed, and there being no other error in the record which would authorize a reversal, the judgment is affirmed for the amount found by the trial court, less the $50 remitted by appellee.
Reformed and affirmed.
 *Page 63